 


109 HR 4759 IH: Citizen Legislature and Political Freedom Act
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4759 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Doolittle (for himself, Mr. Herger, Mr. Sam Johnson of Texas, and Mr. McKeon) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to reform the financing of campaigns for election for Federal office. 
 
 
1.Short titleThis Act may be cited as the Citizen Legislature and Political Freedom Act. 
2.FindingsCongress finds as follows: 
(1)The proliferation of campaign finance laws (beginning with the Federal Election Campaign Act of 1971) and the proliferation of government regulations promulgated pursuant to such laws have placed strict limits on contributions by citizens to the candidates of their choice, limits which have served to severely hinder the ability of challengers to compete on equal terms with incumbent politicians. 
(2)The contribution limits imposed by the Federal Election Campaign Act of 1971 force candidates to raise funds in small amounts subject to fixed limitations, inevitably fostering a system under which wealthy candidates and long-term incumbent politicians hold an unfair financial advantage, which in turn serves to discourage potential candidates from seeking public office. 
(3)The current campaign finance laws have inhibited the full and fair discussion of public policy issues, as challengers who are not well known to the electorate are forced by government regulation to attempt to amass contributions from large numbers of donors at the outset of a campaign. As a result, challengers who lack the necessary resources to bring new issues into the public debate often are eliminated from political campaigns before their voices are even heard. 
(4)The regulation by government of political speech through the regulation of campaign contributions and expenditures is patently undemocratic because it favors institutionalized special interests over grassroots and citizen activity by imposing burdensome reporting and disclosure requirements and stringent spending limits on the political parties, thereby tilting the financial and tactical advantage in political campaigns to well-financed interest groups and wealthy individuals. 
(5)The effect of the unreasonably low contribution limits has been to force more contributors and political activists to operate outside the system, resulting in even less accountability and even greater encouragement of irresponsible behavior. 
(6)The only way to encourage the robust discourse of public issues and candidates, promote the free exchange of political speech and ideas, protect constitutional freedom, and foster a more informed electorate is to lift all current restrictions on political candidate and party contributions and expenditures and to provide full, instantaneous disclosure of all contributions and expenditures in elections for Federal office. 
3.Removal of limitations on Federal election campaign contributionsSection 315(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is amended by adding at the end the following new paragraph: 
 
(9)The limitations established under this subsection shall not apply to contributions made during calendar years beginning after 2006..
4.Repeal of Ban on Contributions and Expenditures by Corporations and Labor OrganizationsSection 316(a) of the Federal Election Campaign Act of 1971 is amended—
(1)by striking (a) It is unlawful and inserting (a)(1) It is unlawful; and
(2)by adding at the end the following new paragraph:

(2)Paragraph (1) shall not apply with respect to elections occurring after December 2006.. 
5.Termination of taxpayer financing of presidential election campaigns 
(a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2005. 
(b)Termination of fund and account 
(1)Termination of presidential election campaign fund 
(A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section: 
 
9014.TerminationThe provisions of this chapter shall not apply with respect to any presidential election (or any presidential nominating convention) after December 31, 2006, or to any candidate in such an election. 
(B)Transfer of excess funds to general fundSection 9006 of such Code is amended by adding at the end the following new subsection: 
 
(d)Transfer of funds remaining after 2006The Secretary shall transfer all amounts in the fund after December 31, 2006, to the general fund of the Treasury. 
(2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section: 
 
9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any presidential election after December 31, 2006. 
(c)Clerical amendments 
(1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9014. Termination 
(2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9043. Termination 
6.Disclosure by State and local political parties of information reported under State law 
(a)In generalSection 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at the end the following new subsection: 
 
(i)If a political committee of a State or local political party is required under a State or local law, rule, or regulation to submit a report on its disbursements to an entity of the State or local government, the committee shall file a copy of the report with the Commission at the time it submits the report to such an entity.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring after January 2007. 
7.Promoting expedited availability of FEC reports 
(a)Mandatory electronic filing for all reports 
(1)In generalSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)) is amended— 
(A)in subparagraph (A), by striking a person required to file— and all that follows and inserting the following: each person required to file a report under this Act shall be required to maintain and file such report in electronic form accessible by computers.; 
(B)in subparagraph (C), by striking designations, statements, and reports and inserting documents; and 
(C)in subparagraph (D), by striking means, with respect to and all that follows and inserting the following: means any report, designation, statement, or notification required by this Act to be filed with the Commission or the Secretary of the Senate.. 
(2)Placement of all reports on internetSection 304(a)(11)(B) of such Act (2 U.S.C. 434(a)(11)(B)) is amended— 
(A)by striking a designation, statement, report, or notification and inserting each report; and 
(B)by striking the designation, statement, report, or notification and inserting the report. 
(3)Software for filing of all reportsSection 304(a)(12) of such Act (2 U.S.C 434a(a)(12)), as added by section 306 of the Bipartisan Campaign Reform Act of 2002, is amended— 
(A)in subparagraph (A)(ii), by striking each person required to file a designation, statement, or report in electronic form and inserting each person required to file a report (as defined in paragraph (11)(D)); and 
(B)in subparagraph (B), by striking any designation, statement, or report and inserting any report (as defined in paragraph (11)(D)). 
(b)Requiring reports for all contributions made to any political committee within 90 days of election; requiring reports to be made within 24 hoursSection 304(a)(6)(A) of such Act (2 U.S.C. 434(a)(6)(A)) is amended to read as follows: 
 
(A)Each political committee shall notify the Secretary or the Commission, and the Secretary of State, as appropriate, in writing, of any contribution received by the committee during the period which begins on the 90th day before an election and ends at the time the polls close for such election. This notification shall be made within 24 hours (or, if earlier, by midnight of the day on which the contribution is deposited) after the receipt of such contribution and shall include the name of the candidate involved (as appropriate) and the office sought by the candidate, the identification of the contributor, and the date of receipt and amount of the contribution.. 
(c)Effective dateThe amendment made by this section shall apply with respect to reports for periods beginning on or after January 1, 2007. 
8.Waiver of best efforts exception for information on identification of contributors 
(a)In generalSection 302(i) of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(i)) is amended— 
(1)by striking (i) When the treasurer and inserting (i)(1) Except as provided in paragraph (2), when the treasurer; and 
(2)by adding at the end the following new paragraph: 
 
(2)Paragraph (1) shall not apply with respect to information regarding the identification of any person who makes a contribution or contributions aggregating more than $200 during a calendar year (as required to be provided under subsection (c)(3)).. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to persons making contributions for elections occurring after January 2007. 
 
